08/11/2020
                                          ORIGINAL
           IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: DA 20-0397


                                DA 20-0396 and DA 20-0397                          Eg



                                                                                AUG     1 1   2020
MONTANA DEMOCRATIC PARTY and                                                  Bowen Greenwood
                                                                            Clerk of Supreme
TAYLOR BLOSSOM,RYAN FILZ, MADELINE                                                           Court
                                                                               State of Montana
NEUMEYER,and REBECCA WEED,individual
electors,

             Plaintiffs and Appellees,
      v.                                                              ORDER

STATE OF MONTANA,by and through its
SECRETARY OF STATE,COREY
STAPLETON,

             Defendant and Appellant.



       Defendant and Appellant Secretary of State moves to consolidate these two appeals
and to order an expedited briefing schedule in order to have the appeals decided prior to the
August 20,2020 deadline for the Secretary of State to certify for the November 2020 general
election ballot the names and designations ofstatewide candidates to election administrators.
Section 13-12-201(1), MCA. Both appeals are taken frorn an August 7, 2020 order of the
First Judicial District Court directing the Secretary ofState to strike from the general election
ballot the narnes of Montana Green Party candidates who advanced after the June 2, 2020
primary election. Also at issue are the unsuccessful intervention motions of the Montana
Republican Party, Lorrie Campbell, and Jill Loven. Plaintiff and Appellee the Montana
Dernocratic Party opposes consolidation ofthe two appeals but agrees with the Secretary of
State's proposed expedited briefing schedule in DA 20-0396 and indicates that it will comply
with any briefing schedule set by the Court.
       Having considered the parties' submissions, and good cause appearing,
       IT IS HEREBY ORDERED that the Motion to Consolidate Appeals is DENIED.
       IT IS FURTHER ORDERED that the request for an expedited briefing schedule is
GRANTED for both DA 20-0396 and DA 20-0397. In each case, the parties shall file their
briefs according to the following schedule:
       Appellant's opening brief shall be filed by August 12, 2020.
       Appellees' response brief shall be filed by August 17, 2020.
       Appellant's reply brief shall be filed by August 18, 2020.
       IT IS FURTHER ORDERED that proposed intervenors the Montana Republican
Party, Lorrie Campbell, and Jill Loven are GRANTED leave to file amicus briefs in
accordance with M. R. App. P. 11(4)(a) and 12(7). Any amicus briefs must be filed by
August 12, 2020.
      IT IS FURTHER ORDERED that the Lewis and Clark County Clerk ofDistrict Court
is directed to transrnit the record immediately upon receipt of this Order.
       The Clerk of this Court is directed to file this Order in each ofthe above-referenced
cases and to provide immediate notice of its entry to all counsel of record and to the Lewis
and Clark County Clerk of District Court.
      DATED this t( ay of August, 2020.



                                                        Chief Justice




                                              2